     Case 1:18-cv-01135-NONE-SKO Document 54 Filed 03/25/21 Page 1 of 3


 1   Bruce D. Praet SBN 119430
 2   FERGUSON, PRAET & SHERMAN
     A Professional Corporation
 3   1631 East 18th Street
 4   Santa Ana, California 92705
     (714) 953-5300 telephone
 5   (714) 953-1143 facsimile
 6   Bpraet@aol.com
 7   Attorneys for Defendants
 8

 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11

12    ANYKA HARRIS, individually and        Case No. 1:18-cv-01135 NONE SKO
      as successor-in-interest to Jontell   STIPULATION AND ORDER
13
      Reedom,                               CONTINUING SETTLTEMENT
14                                          CONFERENCE
                  Plaintiffs,
15
                                            (Doc. 53)
16          v.
17
      CITY OF TULARE; and DOES 1-
18    10, inclusive,
19
                     Defendants.
20    ______________________________
21
      BOBBY REEDOM, individually and
22    as successor in interest to Jontell
      Reedom, deceased,
23

24                Plaintiffs,
25
            v.
26
      CITY OF TULARE, et al.
27

28                       Defendants.
                                             1
     Case 1:18-cv-01135-NONE-SKO Document 54 Filed 03/25/21 Page 2 of 3


 1         TO THE HONORABLE COURT:
 2         IT IS HEREBY STIPULATED by and between the parties through their
 3   respective counsel of record and respectfully requested that the current Mandatory
 4   Settlement Conference scheduled for April 13, 2021, at 10:00 a.m., be continued to
 5   a date after which the Court has ruled on the pending summary judgment motion.
 6   Good cause exists for this continuance for the following reasons:
 7         1. The parties are well aware of the Emergency Order limiting the Court’s
 8            ability to handle the overwhelming volume of matters imposed on the
 9            Court’s limited judicial research. As such, the parties understand that the
10            Court has yet had the opportunity to fully consider and issue a ruling on
11            Defendants’ pending motion for summary judgment. [Doc. 33].
12         2. The parties have met and conferred and jointly believe that it would be
13            premature to participate in a settlement conference prior to the Court’s
14            ruling on summary judgment.
15         3. In view of the Emergency Order and indefinite COVID restrictions, there
16            is no impending trial date has been vacated [Doc. 50] and the parties
17            respectfully request that the settlement conference be continued to a
18            mutually convenient date following a ruling on summary judgment.
19
     DATED: March 23, 2021                 FERGUSON, PRAET & SHERMAN
20                                         A Professional Corporation
21
                                     By:   /s/ Bruce D. Praet
22                                         Attorneys for Defendant
23
     DATED: March 23, 2021                 THE COCHRAN FIRM
24

25
                                     By:   /s/ Brian T. Dunn
26                                         Brian T. Dunn
                                           Attorneys for Plaintiff Bobby Reedom
27
     ///
28
     ///                                       2
     Case 1:18-cv-01135-NONE-SKO Document 54 Filed 03/25/21 Page 3 of 3


 1

 2   DATED: March 23, 2021                  LAW OFFICES OF DALE K. GALIPO

 3

 4                                    By:   /s/ Dale K. Galipo
                                            Dale K. Galipo
 5                                          Attorneys for the Harris Plaintiffs
 6

 7

 8
                                            ORDER
 9

10            Good cause appearing, the Court determines that a settlement conference at
11   this time would be premature and grants the parties’ above stipulation (Doc. 53).
12
     Accordingly, the Court hereby VACATES the Settlement Conference currently
13

14   set for April 13, 2021, to be re-set, if appropriate, after Defendants’ pending motion
15   for summary judgment (Doc. 33 ) is resolved.
16
              It is hereby ORDERED that, following the ruling on the motion, parties
17

18   SHALL meet and confer and file, within seven (7) days of the ruling on the motion,
19
     a joint status report setting forth the status of their settlement negotiations and
20
     mutually agreeable dates for a settlement conference.
21

22
     IT IS SO ORDERED.
23

24
     Dated:     March 24, 2021                           /s/   Sheila K. Oberto        .
                                                UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                3
